Exhibit 23.2 CONSENT OF INDEPENDENT AUDITOR As the independent auditor, we hereby consent to the inclusion in this Form S-1 Registration Statement, of our report, datedApril 22, 2010, relating to the financial statements of Cavico Vietnam Mining and Construction Joint Stock Company and to the reference to our firm under the caption “Experts” appearing in the Prospectus. By: /s/CA&A Consulting and Auditing Co., Ltd. – Hanoi Branch CA&A Consulting and Auditing Co., Ltd. – Hanoi Branch Hanoi, Vietnam April 22, 2010
